DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-25 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 11 and 25, the prior art of record does not disclose or suggest a content projection control device wherein with  at least one processor; and at least one memory device that stores instructions for a computer, which when executed by the processor, cause the processor to: acquire content data representing content that includes one or more components; acquire projection area data representing a projection area; identify a deteriorated part based on the projection area data, the deteriorated part being a part where a projection condition is deteriorated in the projection area; identify a priority of a component of the one or more components included in the content; and suppress display deterioration of the content caused by the deteriorated part, based at least in part on a position of the identified deteriorated part in the projection area, the content data displayed on the projection area, a threshold according to the identified priority, and a degree of deterioration indicative of a level of deterioration of the component.
The closest prior art of record, Matsuoka,discloses setting a "priority among the evaluation item (A), the evaluation item (B), the evaluation item (C), and the entirely scaled- down display." As shown in Matsuoka ¶ 72, these evaluation items are factors applied generally to the presentation and to various modifications thereof. That is to say, giving "priority" to one of these "evaluation items" means weighting that factor more strongly than the others in determining an "overall evaluation score" (see also Matsuoka ¶¶ 86-88). This is, however, not assigning a priority to, or identifying a priority of, any one of the objects; the weight is applied to the collective evaluation item score of all objects (see, e.g., Matsuoka FIGS. 26 and 27). 
Furthermore, even were these evaluation items equivalent to the recited components, no "threshold" value is determined or set according to the priorities of the evaluation items. As made clear by Matsuoka FIG. 26 and corresponding disclosures in ¶ 82, no evaluation item, or priority given to it, has a corresponding "threshold" according to any reasonable meaning of the term. Instead, priority results in a weight applied to the score of one of the evaluation items, which are then summed for each of a number of layouts, and the sums are compared to each 11 other. Individual evaluation item scores are not compared to anything, and even the sums of all three scores are not compared to a "threshold." 
In summary, Matsuoka does not anticipate either identification of a priority of a component or suppression of display deterioration based in any way on a threshold according to this priority. 
Therefore, Matsuoka does not disclose, nor even suggest, the full combinations of features recited in Claims 11 and 25, for the above reasons.
With respect to claims 12-24, they ae allowed as they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882